Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 25 January 2021 for application number 15/378,041. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 and 11 are currently amended.
Claims 1 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 25 January 2021 is insufficient to overcome the rejection of claims 1 – 20 based upon the 35 USC § 103 rejection as set forth in the last Office action because:  Examiner respectfully maintains the prior art of record efficiently reads on the claim limitations based on the current claim language.  Please see Response to Arguments below.

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. With regards to the argument that “Applicant respectfully submits that the features highlighted in amended claim 1 above are non-obvious over the arts of record. The reasons are discussed in detail hereafter. In particular, on page 12 of the Office Action, the Examiner alleged col. 3, lines 35-41 of Chen (shown below), Chen only selects a specific destination address for enhance efficiency of garbage collection without indicating that the specific destination address is selected from a cooler tier within the flash memory”, Examiner recognizes Applicant’s argument however respectfully maintains the prior art of record reads on this limitation.  Chen teaches the selection from a cooler tier [data that is "hot" or that is more frequently written can be cached or moved to locations with low wear] with Chen referring to this low wear location as [infrequently rewritten LBAs (or that represent data that is "cold" or "stale" or "old"] as cited from Chen [“Even within a given memory tier (e.g., a single layer of flash memory), these techniques can be used, e.g., infrequently rewritten LBAs (or that represent data that is "cold" or "stale" or "old") can be moved to locations with high wear (and conversely, LBAs representing data that is "hot" or that is more frequently written can be cached or moved to locations with low wear, to provide for a form of wear leveling). Note that application of stored context metadata by a host to data migration and efficient memory space allocation is not required in all embodiments.”] [col. 6, lines 13-23].
With regards to the argument that “In addition, Chen does not select a specific source block from a hotter tier within the flash memory.
volatile memory controller (e.g., as the need for maintenance arises) to provide stored “handles” for that underlying data to a host and thus update host file references and/or manage data migration (e.g. for wear leveling, garbage collection or other purposes) in a manner where destination address be specifically selected in a manner planned for efficiency purposes. Such stored context metadata can potentially be”, 
[data that is "hot" or that is more frequently written can be cached or moved to locations with low wear] as cited from Chen [“Even within a given memory tier (e.g., a single layer of flash memory), these techniques can be used, e.g., infrequently rewritten LBAs (or that represent data that is "cold" or "stale" or "old") can be moved to locations with high wear (and conversely, LBAs representing data that is "hot" or that is more frequently written can be cached or moved to locations with low wear, to provide for a form of wear leveling). Note that application of stored context metadata by a host to data migration and efficient memory space allocation is not required in all embodiments.”] [col. 6, lines 13-23].
With regards to the argument that “Further, Chen does not identify valid data in the specific source block of the hotter tier within the flash memory. Therefore, Chen fails to disclose “selecting one closed block from a hotter tier of the different tiers within the flash memory as a specific source block, and selecting one open block from a cooler tier of the different tiers within the flash memory as a specific target block; identifying valid data stored in the specific source block of the hotter tier within the flash memory” recited in amended claim 1”, Examiner recognizes Applicant’s argument however respectfully maintains the prior art of record reads on this limitation.  Chen teaches identifying valid data in the specific source block [valid data migration] of the hotter tier [data that is "hot" or that is more frequently written can be cached or moved to locations with low wear] within the flash memory [Even within a given memory tier] as cited from Chen [“Even within a given memory tier (e.g., a single layer of flash memory), these techniques can be used, e.g., infrequently rewritten LBAs (or that represent data that is "cold" or "stale" or "old") can be moved to locations with high wear (and conversely, LBAs representing data that is "hot" or that is more frequently written can be cached or moved to locations with low wear, to provide for a form of wear leveling). Note that application of stored context metadata by a host to data migration and efficient memory space allocation is not required in all embodiments.”] [col. 6, lines 13-23] and further [“to execute garbage collection with associated valid data migration to manage NAND flash P/E asymmetry and other NAND flash management functions.”] [col. 15, lines 38-41].  Therefore, Examiner respectfully maintains the prior art of record efficiently reads on the claim limitations based on the current claim language.

With regards to the argument that “Moreover, Chen does not use the method “moving valid data from the specific source block of the hotter tier within the flash memory to the specific target block of the cooler tier within the flash memory” to enhance efficiency of garbage collection. Therefore, Chen fails to disclose “enhancing efficiency of garbage collection performed in the flash memory by moving valid data from the specific source block of the hotter tier within the flash memory to the specific target block of the cooler tier within the flash memory” recited in amended claim 1. With regard to Gorobets, Gold and Kuzmin, they do not disclose the highlighted features in amended claim 1. Accordingly, Gorobets, Gold and Kuzmin fail to cure the above-noted deficiencies of Chen. Therefore, Applicant respectfully submits that none of the references utilized by the Examiner individually or in combination teach or suggest the limitations of amended claim 1, and withdrawal of the obviousness rejection on claim 1 is respectfully requested”, Examiner recognizes Applicant’s argument however respectfully maintains the prior art of record reads on this limitation.  As cited above, and in the [manage data migration (e.g., for …, garbage collection …) in a manner where destination address can be specifically selected in a manner planned for efficiency purposes] [store relatively hot data … in a part of a drive … and can store relatively cold data … a different portion of the same drive] by the argued claim language limitations above being read on by cited portions of Chen stated above in responding to the other arguments (items 6, 7, and 8), and further cited in the Office Action [“… tracking of context information in a memory system, using back references or other "context information" written by a host together with data, for optional use in data migration. … storing sufficient context metadata together with underlying data permits a nonvolatile memory controller (e.g., as the need for maintenance arises) to provide stored "handles" for that underlying data to a host and thus update host file references and/or manage data migration (e.g., for …, garbage collection …) in a manner where destination address can be specifically selected in a manner planned for efficiency purposes.”] [col. 3, lines 29-41] [“… store relatively hot data (e.g., young or frequently rewritten data) in one drive (or in a part of a drive) and can store relatively cold data (e.g., old or infrequently rewritten data) in a different drive (or a different portion of the same drive) in order to better distribute wear or improve performance.”] [col. 16, lines 6-15].  Therefore, Examiner respectfully maintains the prior art of record efficiently reads on the claim limitations based on the current claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. [hereafter as Gorobets], US Pub. No. 2013/0024609 A1 in view of Gold et al. [hereafter as Gold], US Patent No. 9,672,905 B1 and further in view of Kuzmin et al. [hereafter as Kuzmin], US Pub. No. 2014/0215129 A1 and further in view of Chen et al. [hereafter as Chen], US Patent No. 10,552,085 B1.

Please Note: Quoted citations are provided at the end of each limitation. For clarity, the
mapping of specific elements/terms are carried up from each limitation's quoted citation,
and placed in the brackets following the specific element/term, without quotation marks.

As per claim 1, Gorobets discloses a non-volatile memory apparatus comprising:
[“A non-volatile memory organized into flash erasable blocks ….”] [Abstract]; and
a controller, coupled to the flash memory, configured to access the flash memory [memory devices also come with a controller …] according to a logical address of a write command of a host [host write] and to perform a garbage collection method for releasing space occupied by a plurality of invalid data [garbage collection … to reclaim space occupied by invalid pages] [“… memory devices also come with a controller that performs intelligent and higher level memory operations and interfacing.”] [para. 0010] [“… addressing for the pages 62 in the logical group … updates of pages in a logical group, garbage collection needs to be performed to reclaim space occupied by invalid pages. …”] [para. 0102] [“The units of data either come from a host write or from a relocation operation.”] [para. 0117], 
wherein the garbage collection method comprises: 
grouping the flash memory blocks into a different tiers according to hotness of data [Organizing the non-volatile memory into blocks of memory cells that are erasable together. … STEP 740: Ranking each logical group stored in the SLC portion by a temperature] [temperature sorting at the logical group level] [Examiner is interpreting the ranking each logical group by a temperature as different tiers according to hotness of data] stored in the flash memory, wherein each of the different tiers is a memory block collection for disposing some of the flash memory blocks [blocks of memory cells that are erasable together] [“FIG. 20 is a flow diagram illustrating the scheme of temperature sorting at the logical group level. STEP 700: Organizing the non-volatile memory into blocks of memory cells that are erasable together. … STEP 740: Ranking each logical group stored in the SLC portion by a temperature, ….”] [para. 0202] [“However, the block can only be erased as a unit and so before the garbage data can be erased with the block, the valid data in the block must first be salvaged and copied into another block. This operation is commonly referred to as garbage collection and is an overhead of the block structure of the flash memory.”] [para. 0014];
enhancing efficiency of garbage collection performed by moving [relocating] data from the specific source block of a tier to the specific target block of the tier [In response to a demand to free up room in the SLC portion, preferentially relocating a logical group with the coldest temperature from the SLC portion to the MLC portion], and wherein both the hotter tier and the cooler tier utilized in the garbage collection method without relating to the number of program/erase cycles [A logical group is considered ` hot` when it contains data that is frequently updated and is from short and random host writes because the logical group will need more rewrites due to more garbage collections] [Examiner is interpreting the hotter tier as the ‘hot’ group and this group is utilized in the garbage collection method by the ‘hot’ group classified as such “due to more garbage collections” and conversely with like reasoning the cooler tier a cold group is established.  Examiner suggests expounding on the enhancement of the garbage collection efficiency feature and with more definitive language, less intended use, to help overcome the prior art of record] [“… STEP 740: Ranking each logical group stored in the SLC portion by a temperature, … In response to a demand to free up room in the SLC portion, preferentially relocating a logical group with the coldest temperature from the SLC portion to the MLC portion.”] [para. 0202] [“… ranking and sorting the logical groups by how likely they need rewrites. A logical group is considered ` hot` when it contains data that is frequently updated and is from short and random host writes because the logical group will need more rewrites due to more garbage collections. …”] [para. 0121] [Abstract] [para. 0014]; and 
erasing the closed source block of the tier [Examiner is interpreting the ranking each logical group by a temperature as different tiers according to hotness of data] to release space [block can only be erased as a unit …] [“… Organizing the non-volatile memory into blocks of memory cells that are erasable together. … STEP 740: Ranking each logical group stored in the SLC portion by a temperature, ….”] [para. 0202] [“However, the block can only be erased as a unit …”] [para. 0014] [Abstract] [para. 0121].
However, Gorobets does not explicitly disclose grouping the flash memory blocks in the flash memory into a different tiers according to hotness of data; 
selecting one closed block from a hotter tier of the different tiers within the flash memory as a specific source block, and selecting one open block from a cooler tier of the different tiers within the flash memory as a specific target block;
identifying valid data stored in the specific source block of the hotter tier within the flash memory;
enhancing efficiency of garbage collection performed in the flash memory by moving valid data from the specific source block of the hotter tier within the flash memory to the specific target block of the cooler tier within the flash memory, wherein each of the hotter tier and the cooler tier utilized in the garbage collection method represents the memory block collection selected from the flash memory blocks, and wherein both the hotter tier and the cooler tier are 
source block of the hotter tier.
Gold teaches grouping the flash memory blocks in the flash memory into a different tiers according to hotness of data [subdivide each of the portions of flash memory … hot data and cold data] [“… storage system could further subdivide each of the portions of flash memory according … for hot data and cold data….”] [col. 16, lines 24-30] [col. 17, lines 26-31]; 
in the flash memory [relocated (i.e., read and rewritten) to a section of flash memory] moving data from the specific source block of the hotter tier [hot] [wear greater than the wear threshold] within the flash memory to the specific target block of the cooler tier within the flash memory [cold] [wear lower than the wear threshold] [“Desirably, in some versions of wear leveling, any data that is in a section of flash memory with wear 608 greater than the wear threshold 604 should be relocated (i.e., read and rewritten) to a section of flash memory with wear 608 lower than the wear threshold 604, as shown in the relocation action 708.”] [col. 14, lines 31-36] [“… storage system could further subdivide each of the portions of flash memory according … for hot data and cold data….”] [col. 16, lines 24-30] [col. 17, lines 26-31]; and 
source block of the hotter tier [hot] [data that is in a section of flash memory with wear 608 greater than the wear threshold] [“Desirably, in some versions of wear leveling, any data that is in a section of flash memory with wear 608 greater than the wear threshold 604 should be relocated (i.e., read and rewritten) to a section of flash memory with wear 608 lower than the wear threshold 604, as shown in the relocation action 708.”] [col. 14, lines 31-36] [“… storage system could further subdivide each of the portions of flash memory according … for hot data and cold data….”] [col. 16, lines 24-30].
Gorobets and Gold are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gorobets with Gold in order to modify Gorobets where “teaches grouping the flash memory blocks in the flash memory into a different tiers according to hotness of data; 
in the flash memory moving data from the specific source block of the hotter within the flash memory to the specific target block of the cooler tier within the flash memory; and 
source block of the hotter tier” as taught by Gold.  One of ordinary skill in the art would be motivated to combine Gorobets with Gold before the effective filing date of the claimed invention to improve a system and provide for the ability for “determining portions of the solid-state memory that have a faster access rate and portions of the solid-state memory that have a slower access rate, relative to each other or to a threshold… writing data bits of erasure coded data to the portions of the solid-state memory having the faster access rate, and writing one or more parity bits of the erasure coded data to the portions of the solid-state memory having the slower access rate.” [Gold, Abstract].
However, Gorobets and Gold do not explicitly disclose enhancing efficiency of garbage collection performed in the flash memory by moving valid data from the hotter tier to the cooler tier, wherein each of the hotter tier and the cooler tier utilized in the garbage collection method represents the memory block collection selected from the flash memory blocks, and wherein both 
Kuzmin teaches moving valid data [to relocate data (e.g., hot or cold data) … transfers within a single SSD] [to relocate valid] from the specific source block of the hotter tier to the specific target block of the cooler tier, and wherein the hotter tier and the cooler tier are determined by identifying types of data [tracked metadata representing data type… can be considered in determining whether data is "hot" or "cold] stored in each of the different tiers [“… to relocate data (e.g., hot or cold data) … That is, in situations where a data copy operation is dictated, the delegated copy operation can be employed to perform data transfers within a single SSD …”] [para. 0168] [“…, tracked metadata representing data type, read frequency, write frequency, and other measures can be considered in determining whether data is "hot" or "cold," and thus whether data should be moved.”] [para. 0148] [“If host chooses to relocate valid or "cold data" within the boundaries of the flash memory device where this data resides, these techniques provide a method to relocate data without first reading it into host memory, thereby saving IO bandwidth and other system resources. ....”] [para. 0098].
Gorobets, Gold, and Kuzmin are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gorobets and Gold with Kuzmin in order to modify Gorobets and Gold where “moving valid data from the specific source block of the hotter tier to the specific target block of the cooler tier, and wherein the hotter tier and the cooler tier are determined by identifying types of data stored in each of the different tiers” as taught by [Kuzmin, para. 0168].
However, Gorobets, Gold and Kuzmin do not explicitly disclose enhancing efficiency of garbage collection performed in the flash memory by moving valid data from the hotter tier to the cooler tier, wherein each of the hotter tier and the cooler tier utilized in the garbage collection method represents the memory block collection selected from the flash memory blocks, and wherein both the hotter tier and the cooler tier are determined by identifying types of data stored in each of the different tiers without relating to the number of program/erase cycles.
Chen teaches enhancing efficiency of garbage collection performed [manage data migration (e.g., for …, garbage collection …) in a manner where destination address can be specifically selected in a manner planned for efficiency purposes] [store relatively hot data … in a part of a drive … and can store relatively cold data … a different portion of the same drive] in the flash memory by moving valid data [valid data relocation] [move data] [data migration] [store relatively hot data (e.g., young or frequently rewritten data) in one drive (or in a part of a drive) and can store relatively cold data (e.g., old or infrequently rewritten data) in a different drive (or a different portion of the same drive)] from the hotter tier to the cooler tier [move data … examines metadata to consolidate data together or to perform delegated wear leveling and associated garbage collection, or hot/cold data or performance-based relocation … In embodiments where data migration is performed to match data having certain characteristics to specific locations within flash memory],  [consolidating different pieces of data based on similar content] [store relatively hot data (e.g., young or frequently rewritten data) in one drive (or in a part of a drive) and can store relatively cold data (e.g., old or infrequently rewritten data) in a different drive (or a different portion of the same drive)] [manage data migration (e.g., for …, garbage collection …) in a manner where destination address can be specifically selected in a manner planned for efficiency purposes], and wherein both the hotter tier and the cooler tier are determined by identifying types of data [context metadata] [using back references or other "context information" written by a host together with data, for optional use in data migration] stored in each of the different tiers without relating to the number of program/erase cycles [flash memory controller can maintain a metadata table indexed by physical location …, with moves of context metadata to new table locations  … this information can be used by the host in consolidating different pieces of data based on similar content …] [“… tracking of context information in a memory system, using back references or other "context information" written by a host together with data, for optional use in data migration. … storing sufficient context metadata together with underlying data permits a nonvolatile memory controller (e.g., as the need for maintenance arises) to provide stored "handles" for that underlying data to a host and thus update host file references and/or manage data migration (e.g., for …, garbage collection …) in a manner where destination address can be specifically selected in a manner planned for efficiency purposes.”] [col. 3, lines 29-41] [“… store relatively hot data (e.g., young or frequently rewritten data) in one drive (or in a part of a drive) and can store relatively cold data (e.g., old or infrequently rewritten data) in a different drive (or a different portion of the same drive) in order to better distribute wear or improve performance.”] [col. 16, lines 6-15] [“… memory controller can use context itself to move data transparently to the host … examines metadata to consolidate data together or to perform delegated wear leveling and associated garbage collection, or hot/cold data or performance-based relocation … where data migration is performed to match data having certain characteristics to specific locations within flash memory …, the memory controller can optionally maintain metadata tables respectively indexed by physical memory location ….”] [col. 23, lines 11-28] [“…, e.g., valid data relocation, unit erase, garbage collection, defect management and other functions.”] [col. 27, lines 46-48] […. maintain a metadata table indexed by physical location …, with moves of context metadata to new table locations … designed to maintain context metadata in a separate table … Whichever format is followed, when the flash memory controller identifies the need to relocate data …, it retrieves that metadata in question and provides that metadata to the host (181), for use in understanding the context of data stored at a corresponding physical memory location. Again, this information can be used by the host in consolidating different pieces of data based on similar content ….”] [cols. 12-13, lines 49-2].
Gorobets, Gold, Kuzmin, and Chen are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gorobets, Gold, and Kuzmin with Chen in order to modify Gorobets, Gold, and Kuzmin where “enhancing efficiency of garbage collection performed in the flash memory by moving valid data from the hotter tier to the cooler tier, wherein each of the hotter tier and the cooler tier utilized in the garbage collection method [Chen, col. 3, lines 29-41].
Claim 11 is rejected with like reasoning.

As per claim 2, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 1, Gorobets discloses wherein an access probability of data stored in the hotter tier is higher than an access probability of data stored in the cooler tier [where a higher temperature indicates a higher probability that the unit of data will suffer subsequent rewrites] [Examiner is interpreting the ranking each logical group by a temperature as different tiers according to hotness of data… “a dedicated portion of the memory”] [“A non-volatile memory organized into flash erasable blocks sorts units of data according to a temperature assigned to each unit of data, where a higher temperature indicates a higher probability that the unit of data will suffer subsequent rewrites due to garbage collection operations. …. Among the units more likely to suffer subsequent rewrites, a smaller subset of data super-hot is determined. These super-hot data are then maintained in a dedicated portion of the memory, such as a resident binary zone in a memory system with both binary and MLC portions.”] [Abstract].
Claim 12 is rejected with like reasoning.

As per claim 3, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 1, Gorobets discloses wherein the different tiers includes N tiers, an ith tier among the N tiers is selected as the hotter tier, and one of an (i+1)th tier to the Nth tier among the N tiers is selected as the cooler tier, wherein N and i are integers, 0<i<N [Each LGT is 3 bit in size and has a range from 0 (coldest) to 7 (hottest)] [“FIG. 16 illustrates the `temperature` sorting of the logical groups for the `hot` logical group case. LG temperature is a combined function of update frequency and age. The Active Binary Working Set (ABWS) is the pool of SLC blocks in the second layer. It represents the short list of Hot Logical Groups and blocks, where the LGT (Logical Group Temperature) values are being tracked. Sorting is done on the basis of LGT (Logical Group Temperature) values for the Logical Groups. LGT values are stored for limited number of Logical Groups currently addressed by master index, making Active Binary set. The master index is a table that lists all the logical groups in the SLC pool of the second layer. Each LGT is 3 bit in size and has a range from 0 (coldest) to 7 (hottest).….”] [paras. 0166 – 0170].
Claim 13 is rejected with like reasoning.

As per claim 4, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 3, Gorobets th tier is selected as the cooler tier [Each LGT is 3 bit in size and has a range from 0 (coldest) to 7 (hottest)] [“FIG. 16 illustrates the `temperature` sorting of the logical groups for the `hot` logical group case. LG temperature is a combined function of update frequency and age. The Active Binary Working Set (ABWS) is the pool of SLC blocks in the second layer. It represents the short list of Hot Logical Groups and blocks, where the LGT (Logical Group Temperature) values are being tracked. Sorting is done on the basis of LGT (Logical Group Temperature) values for the Logical Groups. LGT values are stored for limited number of Logical Groups currently addressed by master index, making Active Binary set. The master index is a table that lists all the logical groups in the SLC pool of the second layer. Each LGT is 3 bit in size and has a range from 0 (coldest) to 7 (hottest).…”] [paras. 0166 – 0170].
Claim 14 is rejected with like reasoning.

As per claim 5, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 3, Gorobets discloses wherein the garbage collection method further comprises: moving valid data in one closed source block of the Nth tier to one open target block of the Nth tier [valid data in the block must first be salvaged and copied into another block. This operation is commonly referred to as garbage collection] [“However, the block can only be erased as a unit and so before the garbage data can be erased with the block, the valid data in the block must first be salvaged and copied into another block. This operation is commonly referred to as garbage collection and is an overhead of the block structure of the flash memory.”] [para. 0014]
Claim 15 is rejected with like reasoning.

As per claim 6, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 3, Gorobets discloses wherein the controller is configured to perform an address classification method to determine whether the logical address of the write command from the host is a hot data address [blocks are designated as either a `hot` block for storing logical group with LGT>3 or a `cold` block with LGT=<3. The temperature is determined on the fly after observing the write pattern] [Rank the relative activeness of addressable data units (Logical Groups) by assigning a `temperature`], and data of the write command are written into one open target block of a 1st tier among the N tiers when the logical address is determined to be a hot data address, wherein an access probability of data stored in the 1st tier is higher than an access probability of data stored in any one tier among the N tiers [higher temperature indicates a higher probability] [determining from among the units of data a set of less than all of the units of data that are more likely to suffer subsequent rewrites due to garbage collection] [The method determines a smaller subset of the units of data from among the units of data of said set that yet more likely to suffer subsequent rewrites due to garbage collection. The units of data of said subset are then maintained in a dedicated portion of the array] [“A non-volatile memory organized into flash erasable blocks sorts units of data according to a temperature assigned to each unit of data, where a higher temperature indicates a higher probability that the unit of data will suffer subsequent rewrites due to garbage collection operations …”] [Abstract] [“…. The method includes determining from among the units of data a set of less than all of the units of data that are more likely to suffer subsequent rewrites due to garbage collection. The method determines a smaller subset of the units of data from among the units of data of said set that yet more likely to suffer subsequent rewrites due to garbage collection. ….”] [para. 0024] [“Rank the relative activeness of addressable data units (Logical Groups) by assigning a `temperature` value …”] [para. 0135] [“In the binary block pool, the blocks are designated as either a `hot` block for storing logical group with LGT>3 or a `cold` block with LGT=<3. The temperature is determined on the fly after observing the write pattern…”] [para. 0192].
Claim 16 is rejected with like reasoning.

As per claim 7, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 6, Gorobets discloses wherein when the logical address is determined to be a non-hot data address [The logical group is written to a block designated to be cool], the data of the write command are written into one open target block of one corresponding tier among a 2nd tier to the Nth tier [The temperature is determined on the fly … the updated logical group is written to a different binary block] [“In the binary block pool, the blocks are designated as either a `hot` block for storing logical group with LGT>3 or a `cold` block with LGT=<3. The temperature is determined on the fly after observing the write pattern. For example, when a logical group is written into the binary block pool for the first time, its temperature is unknown and therefore assigned a neutral temperate of LGT=3 (between 0 and 7, as the 3-bit example before). The logical group is written to a block designated to be cool. If the next write is an update of the logical group, the stream is deemed to be hot and the updated logical group is written to a different binary block for storing hot logical groups.”] [para. 0192]
Claim 17 is rejected with like reasoning.

As per claim 8, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 6, Gorobets discloses wherein the address classification method is used to determine whether the logical address is one of M types of data addresses, wherein M is an integer and M≤N [Examiner is interpreting the classification range from 7 (hottest) to 0 (coldest) as reading on the M types from hot, secondary hot, secondary cold, to cold] [“FIG. 16 illustrates the `temperature` sorting of the logical groups for the `hot` logical group case. …  Sorting is done on the basis of LGT (Logical Group Temperature) values for the Logical Groups. LGT values are stored for limited number of Logical Groups currently addressed by master index, making Active Binary set. The master index is a table that lists all the logical groups in the SLC pool of the second layer. Each LGT is 3 bit in size and has a range from 0 (coldest) to 7 (hottest).… Initially, a given logical group that resides in an MLC block is updated. The temperature for this logical group therefore goes up from zero. As it is unclear how active this logical group will become in the near future, it is assigned a middle value temperature, with LGT=3. As it transpires, the logical group is soon updated another 5 times. With each update hit, the temperature LGT is incremented by one, which brings it to a maximum value of LGT=7. …”] [paras. 0166 – 0170] [“In the binary block pool, the blocks are designated as either a `hot` block for storing logical group with LGT>3 or a `cold` block with LGT=<3. ….”] [para. 0192].
Claim 18 is rejected with like reasoning.

As per claim 9, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 8, Gorobets discloses wherein the M types of data addresses comprise a hot data address, a secondary hot data address, a secondary cold data address, and a cold data address [Examiner is interpreting the range from 7 (hottest) to 0 (coldest) as reading on the M types from hot, secondary hot, secondary cold, to cold] [“…. LGT values are stored for limited number of Logical Groups currently addressed by master index, making Active Binary set. The master index is a table that lists all the logical groups in the SLC pool of the second layer. Each LGT is 3 bit in size and has a range from 0 (coldest) to 7 (hottest)...”] [paras. 0166 – 0170] [“In the binary block pool, the blocks are designated as either a `hot` block for storing logical group with LGT>3 or a `cold` block with LGT=<3. The temperature is determined on the fly after observing the write pattern. For example, when a logical group is written into the binary block pool for the first time, its temperature is unknown and therefore assigned a neutral temperate of LGT=3 (between 0 and 7, as the 3-bit example before). ….”] [para. 0192].
Claim 19 is rejected with like reasoning.

As per claim 10, Gorobets in view of Gold and further in view of Kuzmin and further in view of Chen discloses the non-volatile memory apparatus according to claim 9, Gorobets discloses wherein the data of the write command are written into one open target block of a 2nd tier among the N tiers when the logical address is determined to be the secondary hot data address, the data of the write command are written into one open target block of a 3rd tier among the N tiers when the logical address is determined to be the secondary cold data address, and the data of the write command are written into one open target block of a 4th tier among the N tiers [Examiner is interpreting the writes for the range from 7 (hottest) to 0 (coldest) as reading on the M types from hot, secondary hot, secondary cold, to cold] [“In the binary block pool, the blocks are designated as either a `hot` block for storing logical group with LGT>3 or a `cold` block with LGT=<3. The temperature is determined on the fly after observing the write pattern. For example, when a logical group is written into the binary block pool for the first time, its temperature is unknown and therefore assigned a neutral temperate of LGT=3 (between 0 and 7, as the 3-bit example before). The logical group is written to a block designated to be cool. If the next write is an update of the logical group, the stream is deemed to be hot and the updated logical group is written to a different binary block for storing hot logical groups.”] [para. 0192] [“…. LGT values are stored for limited number of Logical Groups currently addressed by master index, making Active Binary set. The master index is a table that lists all the logical groups in the SLC pool of the second layer. Each LGT is 3 bit in size and has a range from 0 (coldest) to 7 (hottest)...”] [paras. 0166 – 0170].
Claim 20 is rejected with like reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EW/Examiner, Art Unit 2135                                                                                                                                                                                            

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135